Trover to recover from the defendant the value of a negro man named Abram, belonging to the plaintiffs, as they allege, and converted by the defendant. The facts are as follows: In 1839 Hannah Locke gave by deed to the plaintiffs, her grandchildren, eleven negroes, and among them the one in controversy. The deed bore date in May, 1839, and at that time Hannah Locke owed to the defendant a debt of about $300, and owned, over and above the eleven negroes so conveyed, a tract of land and eight or nine negroes, the whole worth between $2,000 and $3,000. In December, 1840, the defendant obtained a judgment in the court of pleas and quarter sessions of Brunswick County upon his claim against the donor Hannah, and the execution, by his direction, was levied on the land, which was worth $600. The sale of this land was postponed by order of the plaintiff in the execution, the present defendant, and avenditioni issued, which was also by him postponed; the levy was then discharged, and a fi. fa. issued, and was levied by the sheriff on the negro Abram. At the sale the defendant purchased. The debt due the defendant was the only one at that time or at any other, as far as the case shows, which was owing by the donor. On behalf of the defendant it was insisted in the court below that the deed under which the plaintiff claimed the negro was fraudulent and void in law as to creditors (42)  and purchasers; and he being a creditor at the time of the gift, and purchaser, it was void as to him. He further insisted that the deed being made in May, 1839, the act of 1840-41 did not affect the question, but left it at common law. The presiding judge being of opinion that the act of 1840-41 did operate upon the deed, it was submitted to the jury as a question of fact, to be decided by them, as to the intent with which it was made. The jury found a verdict for the plaintiff, and from the judgment thereon he appealed.
The case has been argued before us upon the same grounds upon the first point. Counsel for the defendant has urged upon us O'Daniel v. Crawford,15 N.C. 197, as establishing the doctrine that a voluntary gift is void by the common law against all debts of the donor existing at the time. We do not agree with the counsel in this construction. The error has been occasioned by some strong expressions used by the judges deciding the case, without properly attending to others intended to qualify and apply them. Thus Gaston, J., at page 204, adopts the language of Lord Hardwicke inTownsend v. Windham, 2 Ves., 10: "I know of no case on the 13 Elizabeth where a man, indebted at the time, makes a voluntary conveyance to a child and dies, but that *Page 43 
it shall be considered a part of his estate for the benefit of his creditors." But in the preceding part of the sentence the judge shows in what sense he intends to apply it: "If in truth there be prior creditors yet unsatisfied, and who have no means of satisfaction except out of theproperty attempted to be given away." That was precisely the state of facts in the case then before the Court. O'Daniel, the father, had given to his children the tract of land in question, being at that time   (43) in debt. He reserved property to the amount of $500, all of which had been exhausted in payment of debts, leaving one small obligation undischarged. To satisfy this, the land was sold under execution, and the defendant Crawford purchased it. There was no other property of the donor out of which the debt could be satisfied, and the deed to the plaintiffs, when offered in evidence as conveying the title to them, if sustained, left the creditor without redress. The voluntary donees were seeking to enjoy the property of the debtor, the donor, leaving unpaid a just debt and one which was in existence at the time of the gift. Against such a result all the argument of the Court is directed. Thus, too, as further illustrating the leading idea of Gaston, J., on page 205 he says: "But where the controversy is between a prior creditor and a voluntary donee, when the prior creditor must lose his debt if the gift be held validthen the established rule is, if the deed be voluntary, the law says it is fraudulent." So the Chief Justice, in speaking of a voluntary conveyance generally: "It must be founded upon a design to exempt the estate from the claim of the creditor, for the act of making the conveyance can arise from no other intent, and, inasmuch as no other fund replaces the property so intended to be exempted, that intent is injurious to the unsatisfied creditor, and amounts to covin within the statute." It is evident, then, that O'Daniel v. Crawford does not justly bear the construction placed upon it by the defendant's counsel. But it does decide that when another fund replaces the property so conveyed, and remains subject and liable to the claim of the creditor in law, the voluntary conveyance is not fraudulent and void, for the creditor is not delayed or hindered in the collection of his debt; it is not necessary to take the property given to prevent an injury to the creditor. We should not have observed so minutely upon O'Daniel v. Crawford if it had not appeared from the argument of the counsel that it had been          (44) misapprehended. That case was decided in 1833; and, in 1835, the same judges being on the bench, Jones v. Young, 18 N.C. 352, came before this Court, and they then put upon O'Daniel v. Crawford the same construction that is now given. The language of Daniel, J., who delivers the opinion of the Court, is: "The creditor would have been entirelyhindered in getting his debt satisfied if he could not have reached the fund covered by the voluntary conveyance." In the latter case the principle we are now considering was more distinctly announced. The *Page 44 
Court say: "The conveyance of the slave by Reuben Jones to the plaintiff, being by deed of gift, is not necessarily an act fraudulent and void as to the creditors of the donor, if he had at the time of the gift, and left at the time of his death, other property sufficient to pay all his debts due and owing at the date of the deed of gift." This decision covers the whole ground occupied by the defendant upon this point. Hannah Locke, at the time she made her conveyance to the plaintiff, retained a tract of land worth $600 — nearly, if not entirely, double the amount of her then indebtedness, and eight or nine negroes. The land still continued hers at the time the defendant attempted to collect his debt, for his execution, by his direction, was levied upon it. What had become of the eight or nine negroes retained by Hannah Locke we are not informed, nor has the defendant informed us why he withdrew his levy from the land, nor why he did not levy it on the retained negroes or some of them. It was incumbent on him to show they were not in her possession or not amenable to his execution. In accordance, then, with the decision in the cases referred to, the conveyance of Hannah Locke to the plaintiffs was not in law fraudulent and void.
(45)    Whatever doubt, however, might have rested on this subject is removed by an act passed by the Legislature at their session of 1840-41, ch. 28, secs. 3 and 4. The preamble to section 4, which is the enacting one, is contained in the 3d. It declares: "Whereas it hath lately been made a question, where a person making a gift or voluntary settlement of property is at the time thereof indebted, whether the same is not in law and of itself fraudulent," etc., "and whereas upon such question conflicting judicial opinions have been pronounced, and it is highly expedient that the law should be certainly declared and future doubts prevented," therefore, etc., "it is enacted that no such gift or settlement by one indebted, etc., shall hereafter be held or taken," etc. It is admitted, if this act has a retroactive operation, the defendant has nothing to complain of. But it is contended that its operation is prospective, and does not affect gifts made previous to its enactment; and the argument rests upon the proper construction to be given to the wordhereafter. It is obvious to us that the word hereafter does not apply to gifts or settlements, but to the judgments to be pronounced upon them. Different and conflicting judicial opinions, according to the preamble, had then been pronounced, and doubts were entertained how the law was.Hereafter, says the act, no such gift or settlement, etc., "shall be held or taken to be fraudulent." How held or taken? Obviously, judicially — that is, shall not be pronounced so by a judge acting officially. We do not, therefore, think that the act of 1840-41 introduced any principle which the Legislature considered new, but was intended to remove all doubts as to what the law was, and to prevent, thereafter, conflicting opinions in our courts of justice on the subject. *Page 45 
In this view the judge was justified in pronouncing it a declaratory law. The charge of his Honor was intended to apply to the case before him, and not to lay down any rule to govern other cases not similarly situated; and, so viewed, we see no error in it.
Upon both points raised in the case we think the law is with the plaintiff, and has been by the presiding judge properly         (46) administered.
PER CURIAM.                                             No error.
Cited: Houston v. Bogle, 32 N.C. 503, 505; Thacker v. Saunders,45 N.C. 146; Taylor v. Eatman, 92 N.C. 606.